El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
La única cuestión a estudiar y a resolver en este caso es la de si su conocimiento corresponde a una corte de distrito o a una municipal.
La demanda titulada de “retracto” se presentó en la Corte de Distrito de San Juan en septiembre 17, 1940, ale-gándose en ella, en resumen, que “The Puerto Rico Adver*459tising Company” era nna corporación doméstica dedicada al negocio de trasmisiones por radio a través de la estación “W.P.R.A.”, de Mayagüez, estando representado sn capital por acciones de nn valor nominal de cincuenta dólares;
Que dichas acciones de acuerdo con el inciso primero, sec-ción octava de sus cláusulas de incorporación “serán nomi-nativas y no se inscribirá la transferencia de las mismas a un segundo o posterior comprador, si no se ha notificado a la directiva de la corporación y accionistas el propósito de la venta de ellas con treinta días de antelación a la fecha de la venta, o, por mejor decir, al día en que se haga la venta,” disponiendo el inciso segundo de dichas sección y cláusulas que “Si alguna-acción fuese vendida sin este requisito cual-quier accionista podrá retrotraerla dentro de un término de noventa días a contar desde aquélla en que se haya presen-tado la inscripción de la transferencia en el Registro de la Corporación”;
Que Manuel Marín era dueño de dos de dichas acciones y el demandante es dueño de otra, habiendo transferido Marín las suyas en julio 30, 1940, al demandado Pizá sin cumplir lo estipulado en el inciso primero, sección octava de las cláu-sulas de incorporación, limitándose a comunicarlo a la cor-poración por carta de julio 31, 1940, y que habiendo pedido Pizá en agosto 29, 1940, la toma de razón de la transferencia en el registro de acciones de la corporación, los directores de ésta se negaron a verificarla por el motivo indicado;
Que el demandante se enteró del traspaso en agosto 29, 1940, y desea, como accionista, hacer uso del derecho de re-tracto que le concede la sección octava de las cláusulas de incorporación, subrogándose en lugar del demandado y que “si bien el valor nominal de dichas acciones es de cincuenta dólares cada una, el demandante ignora el precio cierto pa-gado por el Sr. Juan Pizá al Sr. Manuel Marín, por lo cual el demandante no consigna en corte suma alguna, pero está dispuesto a dar fianza para consignar dicho precio cuando sea conocido”;
*460Que el demandado es condueño de la estación de radio “W.N.E.L.”, entidad competidora de la Puerto Eico Advertising Company, y tiene interés en intervenir en los negocios de ésta fiscalizando las gestiones de sus competidores y en-torpeciendo su marcha, en beneficio de su corporación, y
Que el demandante “se compromete a cumplir solemne-mente con el inciso quinto del artículo 1618 del Código de Enjuiciamiento Civil español, a conservar las acciones re-traídas del Sr. Juan Pizá durante el término de cuatro años, y, muy especialmente a no transferir dichas acciones sin cumplir antes con las disposiciones de la sección octava de las cláusulas de incorporación de la Puerto Pico Advertising Company. ’ ’
Emplazado el demandado, presentó en septiembre 19, 1940, un escrito titulado “excepción previa,” alegando que la corte no tenía jurisdicción y que la demanda no aducía hechos sufi-cientes para exponer una causa de acción.
La corte declaró que carecía de jurisdicción para conocer del pleito por razón de la cuantía. No entró a considerar si la demanda aducía o no hechos suficientes para determinar una causa de acción. Concedió diez días para enmendar, y como el demandante no presentara enmienda ni pidiera pró-rroga del término, el demandado solicitó que se dictara sen-tencia. La corte accedió, dictándola en efecto el 30 de junio de 1941, declarando la demanda sin lugar, con las costas. Y es contra esa sentencia que se interpuso el presente recurso de apelación.
Tres errores señala y discute el apelante en su alegato, sosteniendo que la corte erró al declararse sin jurisdicción, (1) porque la acción de retracto es de la jurisdicción exclusiva de la corte de distrito; (2) porque en las acciones de re-tracto no se discute la cuantía, sino el derecho a subrogarse el condueño o comunero en lugar del comprador o cesionario extraño; y (3) porque en una acción en que se ignora la suma envuelta, la jurisdicción corresponde a la corte de distrito.
*461Como puede verse, el apelante al presentar sn caso parte de la base exclusiva de haber ejercitado nna acción de re-tracto conforme a lo preceptuado en el Código Civil, ajus-tándose a los trámites establecidos por la antigua Ley de Enjuiciamiento Civil.
Es dudoso que su caso caiga dentro de los rígidos moldes de la institución del retracto regulada actualmente por los artículos 1396 al 1415 del Código Civil, ed. 1930, pero admi-tiendo que pudiera comprenderse en ella, no estamos confor-mes en que por ese solo hecho, esto es, por tratarse de un retracto, la jurisdicción corresponda a la corte del distrito con - exclusión de la municipal.
En la decisión de este tribunal en el caso de Pujals Carlo v. Corte, 40 D.P.R. 92, se hizo un estudio de la ley que de-termina la jurisdicción de las cortes municipales y de la ju-risprudencia interpretativa de la misma y se concluyó que dichas cortes tienen jurisdicción en todos los asuntos civiles que se promuevan en su distrito en que la cuantía de la re-clamación llegue a quinientos dólares o el interés envuelto sea valuable o tasable y no exceda de dicha suma, con las excepciones ya establecidas por la jurisprudencia, entre las cuales no se encuentran los casos de retracto.
Fue basándose en los hechos del caso y en lo resuelto por esta corte, que la corte de distrito dijo en su resolución lo que sigue:
“De la demanda-sólo aparece que las acciones objeto del litigio tienen un valor nominal de $100. Cierto es que el valor nominal de una acción no siempre guarda relación con su verdadero valor, pero en ausencia de alguna alegación contraria no podemos presumir que las acciones valgan más de $100, ni que el demandado pagara por ellas más de $100.



“Si el verdadero valor de las acciones, o el precio pagado por o] demandado al adquirirlas, fuese distinto del único valor que a las acciones se le da en la demanda, y excediere de $500, entonces ten-dríamos un asunto que cabría dentro de nuestra jurisdicción.”
*462Estamos conformes en qne aqní no se trata de nna recla-mación de dinero, pero no lo estamos en qne no sea valuable la cosa reclamada. Las acciones tienen nn valor. Conoce-mos el único que se da, el nominal, cien dólares, y regulada la jurisdicción tomándolo como base, corresponde el conoci-miento de la reclamación a la corte municipal de modo ex-clusivo.
¿Surge de la demanda otro valor? En su argumentación sostiene el apelante que sí y que es suficiente su alegación de que ignora el precio cierto pagado por el demandado a Marín en relación con su otra alegación sobre el interés del demandado en la adquisición para los fines que se indican, que permite suponer que el precio pagado pasara de quinien-tos dólares.
Ello no es suficiente a nuestro juicio. En primer lugar no bay alegación concreta alguna en la demanda sobre el particular. Ni siquiera se dice en ella que requeridos Ma-rín y Pizá, se negaran a comunicar el precio de la transfe-rencia al demandante. En segundo lugar la excepción de la demandada alegada cuando no habían transcurrido los no-venta días de la opción, implícitamente parte de la base de un valor menor de quinientos dólares. Y en tercer lugar la parte demandante que tuvo la oportunidad de enmendar su demanda esclareciendo sus alegaciones después de conocida la conclusión a que llegó la corte de distrito, no lo hizo. Véanse Motex Oil Corporation v. Taylor, 233 S. W. 520 (Tex.); Childs et al. v. Brown, 151 S. W. 1154 (Tex.). Pre-firió descansar sobre su teoría de tratarse de una acción cuyo conocimiento correspondía exclusivamente a la corte de dis-trito, irrespectivamente de la cuantía que pudiera estar en-vuelta, y fiemos concluido que esa teoría, que pudo estar bien fundada dentro del sistema de cortes que funcionaba con an-terioridad al 1904, no lo está en la actualidad.

Bebe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.